399 F.2d 708
Richard C. MARTIN, Appellant,v.UNITED STATES of America, Appellee.
No. 25833.
United States Court of Appeals Fifth Circuit.
September 4, 1968.

Richard C. Martin, pro se.
R. Macey Taylor, Asst. U. S. Atty., Birmingham, Ala., for appellee.
Before COLEMAN, GOLDBERG, and GODBOLD, Circuit Judges.
PER CURIAM.


1
This court reversed the denial without hearing of appellant's § 2255 motion, Martin v. United States, 373 F.2d 334 (5th Cir. 1967), and remanded for hearing and factual determinations.


2
The district court conducted an evidentiary hearing and made findings of fact and denied relief. Appellant appealed therefrom. We have examined the record fully and carefully. The findings of the district court are not plainly erroneous. The decision of the district court is


3
Affirmed.